DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 4 recites “wherein a width of the material strip connecting portion of the high-frequency terminal of each of the first and second terminal groups is smaller than 1/2 of a width of the high-frequency terminal” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zhao et al. (CN 206271920).
With respect to Claim 1: 
Zhao discloses a reversible USB receptacle (FIG. 1, 100) having high-frequency transmission properties (Abstract, lines 6-11), comprising: 
a shielding middle plate (FIG. 3, 7); 

and an insulating body (FIG. 2, 1) making the first (21) and second (22) terminal groups and the shielding middle plate (7) be formed into one piece (FIG. 5); 
the insulating body (1) comprising a base (FIG. 2, 11) and a butting tongue portion (FIG. 2, 12) formed by extending forward from the base (11); 
the first (21) and second (22) terminal groups respectively comprising contact portions (FIG. 3, 23) exposed on upper and lower surfaces of the butting tongue portion (12) (Description paragraph 4, lines 1-2), retaining portions (FIG. 2, 24) formed by extending backward from the contact portions (23), and welding pins (FIG. 2, 25) formed by extending from the retaining portions (FIG. 2, 24); 
wherein the first (21) and second (22) terminal groups further comprise bent portions (FIG. 5, 26) formed by oppositely bending from front end edges (FIG. 4, see notation) of the contact portions (FIG. 5, 23), and material strip connecting portions (FIG. 4, see notation) extending from ends of the bent portions (FIG. 5, 26) beyond a front end (FIG. 4, see notation) of the shielding middle plate (FIG. 4, 7 see notation), and the material strip connecting portions (FIG. 4, see notation) are embedded in the insulating body (FIG. 6).
[AltContent: arrow][AltContent: textbox (punched portion)][AltContent: connector][AltContent: textbox (cut-out portion)][AltContent: connector][AltContent: textbox (front end)][AltContent: textbox (Rear end)][AltContent: connector][AltContent: connector][AltContent: textbox (welding portion)][AltContent: textbox (lateral outer side)][AltContent: connector][AltContent: connector][AltContent: textbox (groove)][AltContent: connector][AltContent: arrow][AltContent: textbox (lateral direction)][AltContent: textbox (middle plate)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (material strip connecting portion)][AltContent: arrow][AltContent: textbox (front end edge)]
    PNG
    media_image1.png
    693
    798
    media_image1.png
    Greyscale

With respect to Claim 2: 
Zhao discloses the reversible USB receptacle having high-frequency transmission properties, wherein the first (21) and second (22) terminal groups each sequentially comprise, in a lateral direction (FIG. 4, see notation), a ground terminal (FIG. 4, 211), a high-frequency terminal (FIG. 4, 212), a power terminal (FIG. 4, 213), a signal terminal (FIG. 4, 214), a power terminal (FIG. 4, 213), a high-frequency terminal (FIG. 4, 212), and a ground terminal (FIG. 4, 211).
With respect to Claim 10: 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 206271920) in view of Zhang (CN 201927762).
With respect to Claim 3: 
Zhao discloses the reversible USB receptacle having high-frequency transmission properties.

However, Zhang teaches the material strip connecting portions (FIG. 4, see notation) of the high-frequency terminals of the first and second terminal groups are staggered (FIG. 4, see notation) in a vertical projection direction.
[AltContent: arrow][AltContent: textbox (w1 )][AltContent: textbox (w2 )][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (staggered - material strip connecting portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    472
    684
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao with the teachings of Zhang and provide the material strip connecting portions of the high-frequency terminals of the first and second terminal groups are staggered in a vertical projection direction so as to provide a terminal strip layout structure model that is integrally stamped to form a terminal group with various types of terminals, which reduces the amount of parts and the manufacturing process; and the terminal group is fixedly arranged by the material  
With respect to Claim 4: 
Zhao in view of Zhang discloses the reversible USB receptacle having high-frequency transmission properties, wherein a width (Zhang, FIG. 4, see notation w1) of the material strip connecting portion (Zhang, FIG. 4, see notation) of the high-frequency terminal of each of the first and second terminal groups is smaller than ½ of a width (Zhang, FIG. 4, see notation w2) of the high-frequency terminal.
With respect to Claim 5: 
Zhao in view of Zhang discloses the reversible USB receptacle having high-frequency transmission properties, wherein the shielding middle plate (Zhao, FIG. 9, 7) comprises a main body portion (Zhao, FIG. 9, 70), a groove (Zhao, FIG. 4, see notation) formed at a laterally outer side (Zhao, FIG. 4, see notation) of the main body portion (Zhao, FIG. 9, 70), and a welding portion (Zhao, FIG. 4, see notation) formed by extending from a rear end (Zhao, FIG. 4, see notation) of the main body portion (Zhao, FIG. 9, 70); 
and a portion of the front end (Zhao, FIG. 4, see notation) of the shielding middle plate (Zhao, FIG. 9, 7) located between the power terminal (Zhao, FIG. 4, 213 see notation) and the signal terminal (Zhao, FIG. 4, 214 see notation) is cut out to form a cut-out portion (Zhao, FIG. 4, see notation), such that no shielding middle plate exists between the power terminal (Zhao, FIG. 4, 213) and the material strip connecting 
With respect to Claim 6: 
Zhao in view of Zhang discloses the reversible USB receptacle having high-frequency transmission properties, wherein the shielding middle plate (Zhao, FIG. 9, 7) comprises a main body portion (Zhao, FIG. 9, 70), a groove (Zhao, FIG. 4, see notation) formed at a laterally outer side (Zhao, FIG. 4, see notation) of the main body portion (Zhao, FIG. 4, 71), and a welding portion (Zhao, FIG. 4, see notation) formed by extending from a rear end (Zhao, FIG. 4, see notation) of the main body portion (Zhao, FIG. 4, 71); 
a portion of the front end (Zhao, FIG. 4, see notation) of the shielding middle plate (Zhao, FIG. 4, 7) located between the power terminal (Zhao, FIG. 4, 213) and the signal terminal (Zhao, FIG. 4, 214) is completely cut out along a plug-in direction (Zhao, FIG. 4, see notation) to form a cut- out portion (Zhao, FIG. 4, see notation), such that no shielding middle plate (Zhao, FIG. 4, 7) exists between the power terminal (Zhao, FIG. 4, 213) and the signal terminal (Zhao, FIG. 4, 214), and the cut-out portion (Zhao, FIG. 4, see notation) divides the shielding middle plate (Zhao, FIG. 9, see notation) into two independent parts on opposite sides of the cut-out portion (Zhao, FIG. 4, see notation).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 206271920) in view of Zhang (CN 201927762) and further in view of Lin (United States Patent 4,847,993).
With respect to Claim 7: 

Zhao in view of Zhang does not expressly disclose a punched and thinned portion.
However, Lin teaches a process of punched and thinned portion from a linear strip (Column 2, lines 41-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao in view of Zhang with the teachings of Lin and provide a punched and thinned portion so as to provide a process of making/forming thinner selected portions of a longitudinal metallic strip that can be conveniently converted into an integrated plurality of thin blades with minimum wasting of metallic scrap. (Lin, Column 1, lines 33-43).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 8, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the bent portions at the front end edges of the contact portions of the high-frequency terminals of the first and second terminal groups are located at a front end edge of the punched and thinned portion, as recited in claim 8, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831